
	
		IV
		111th CONGRESS
		1st Session
		H. RES. 523
		IN THE HOUSE OF REPRESENTATIVES
		
			June 9, 2009
			Mr. Rooney (for
			 himself, Mr. Brady of Texas,
			 Mr. Doggett,
			 Mr. Kingston, and
			 Mr. Paul) submitted the following
			 resolution; which was referred to the Committee on Education and
			 Labor
		
		RESOLUTION
		Congratulating the Lambda Chi Alpha
		  Fraternity on the occasion of its 100th Anniversary.
	
	
		Whereas the Lambda Chi Alpha Fraternity was founded on
			 November 2, 1909, by Warren A. Cole at Boston University;
		Whereas Lambda Chi Alpha provides students of good moral
			 character, in various collegiate institutions throughout the United States, an
			 opportunity to associate;
		Whereas the fraternity fosters a high moral and spiritual
			 standard of life based on Christian ideals;
		Whereas the fraternity promotes honorable friendship and
			 cultivates intellectual excellence;
		Whereas the fraternity secures for members the greatest
			 advantages in college life;
		Whereas the fraternity facilitates brotherly love, mutual
			 aid, and close personal connections between undergraduates, alumni, and
			 colleges;
		Whereas Lambda Chi Alpha binds its members together during
			 college, as well as in life after college, through mutual interests and
			 enjoyments and by testing each member to act with courage, self-control,
			 obedience, democracy, and courtesy toward all with whom he may come in
			 contact;
		Whereas Lambda Chi Alpha is one of the largest men’s
			 general fraternities in North America, having more than 265,000 initiated
			 members and more than 200 active subsidiaries at colleges and
			 universities;
		Whereas Lambda Chi Alpha offers a co-curricular experience
			 to complement higher education by providing young men with opportunities for
			 academic achievement, leadership development, and lifelong friendships;
			 and
		Whereas the fraternity boasts two Nobel Prize Winners, two
			 Medal of Honor recipients, three Peabody Award Winners, and a former Supreme
			 Court Justice: Now, therefore, be it
		
	
		That the House of Representatives—
			(1)congratulates the
			 Lambda Chi Alpha Fraternity on the occasion of its 100th Anniversary;
			 and
			(2)recognizes the
			 members of Lambda Chi Alpha Fraternity for their work and dedication to making
			 the fraternity an outstanding and honorable association.
			
